NUMBER 13-21-00456-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                                IN RE ROSA I. PEREZ


                        On Petition for Writ of Mandamus.


                                        ORDER
                 Before Justices Hinojosa, Tijerina, and Silva
                              Order Per Curiam

       On December 21, 2021, relator Rosa I. Perez filed a petition for writ of mandamus

through which she asserts that the trial court abused its discretion in denying relator’s

motion for leave to designate David Oropeza as a responsible third party. See TEX. CIV.

PRAC. & REM. CODE ANN. § 33.004. The Court requests that the real parties in interest,

Guadalupe Oropeza, Suleyma Oropeza, and Samantha Oropeza, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten (10) days from the date of this order.
See TEX. R. APP. P. 52.2, 52.4, 52.8.

                                            PER CURIAM


Delivered and filed on the
27th day of December, 2021.




                                        2